Citation Nr: 1022371	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-41 647A	)	DATE
	)
	)


THE ISSUE

Whether an August 15, 1977 decision, in which the Board 
denied service connection for an acquired psychiatric 
disorder, should be revised on the grounds of clear and 
unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The moving party had active service from September 1967 to 
April 1968.

This matter is before the Board in response to May 2003 and 
November 2003 requests for review and revision of an August 
2007 Board decision on the basis of CUE.  

In July 2007, in accordance with 38 U.S.C.A. § 7111 (West 
2002), the Board sent the moving party a letter acknowledging 
a motion for revision of a prior Board decision on the 
grounds of CUE.  Therein, the Board informed the moving party 
of the statutory and regulatory provisions pertinent to CUE 
motions and strongly suggested that he review such provisions 
in support of the motion.  Thereafter, the same month, the 
moving party submitted a formal Motion For Revision (motion) 
with argument in support thereof.

In a decision issued in August 2007, the Board dismissed the 
moving party's motion without prejudice to refiling.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated May 2009, the Court vacated the 
Board's decision and remanded the matter to the Board for 
further proceedings consistent with the Memorandum Decision. 


FINDINGS OF FACT

1.  In an August 15, 1977 decision, the Board denied service 
connection for an acquired psychiatric disability.  

2.  The Board did not consider the correct law as it then 
existed, and such failure was outcome determinative.


CONCLUSION OF LAW

The August 15, 1977 decision, in which the Board denied 
service connection for an acquired psychiatric disorder, is 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 3.303(d), 20.1400, 20.1403, 20.1404 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The notice and assistance requirements of the VCAA are not 
applicable to CUE issues.  Livesay v. Principi, 15 Vet App 
165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  


II.  Analysis of Motion

Service treatment records show that on examination for 
entrance into service in April 1967, no pertinent 
abnormalities were noted.  In November 1967, he received 
treatment for dizziness.  During the treatment visit, he 
reported that he had experienced dizziness and a loss of 
consciousness during high school.  It was noted that he 
wanted to transfer into the band.  In early February 1968, he 
sought outpatient psychiatric treatment because he felt 
intensely anxious and disappointed after being assigned to a 
police squadron, which would require the use of weapons, 
rather than to the Air Force Band, as expected.  He explained 
that he had feared weapons since early childhood secondary to 
a firearms accident.  

Later that month, he was hospitalized for a schizophrenic 
reaction manifested by auditory hallucinations and feelings 
of persecution.  During the hospitalization, which lasted for 
59 days, he reported that he had "experienced auditory 
hallucinations in the past."  The only reported auditory 
hullucinations were those that had occurred in service.  It 
was noted that he had competed high school with average or 
above grades and had immediately enlisted in service.  This 
disability, which a Medical Board determined had preexisted 
service, but had not become worse therein, led to the moving 
party's discharge.  The stress for his illness was described 
as "mild, routine military duty."  The predisposition for 
his illness was "marked, liflelong borderline adjustment."

He was referred to a medical board, which repeated the 
diagnosis noted during hospitalization.  It was indicated 
that the approximate date of origin was unknown, but that the 
disability had existed prior to service and not been 
permanently aggravated by service.

Following discharge, the moving party claimed entitlement to 
service connection for a psychiatric disability, which the RO 
denied.  On August 15, 1977, the Board affirmed the RO's 
denial.  



The Board notified the moving party of the decision and of 
his appellate rights with regard to the decision, but the 
moving party did not appeal the decision or seek 
reconsideration thereof.  The August 15, 1977 decision is 
thus final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 
(1977).  Based on this fact, the decision may now be 
collaterally attacked and ultimately revised on the basis of 
CUE.

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior Board decision on the grounds of 
CUE.  A motion in which review is requested based on CUE in a 
Board decision may be filed at any time after the underlying 
decision is rendered.  The Board may request review on its 
own motion or upon the claimant's request.  38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1400 (2009).

In this case, the moving party's spouse submitted a written 
statement in May 2003, which she and the moving party signed, 
alleging that the August 1977 Board decision "was made in 
error and later corrected."  (The correction to which the 
spouse refers is a December 1991 decision, in which the Board 
reopened the previously denied claim for service connection 
for an acquired psychiatric disability and granted it, 
effective August 15, 1990, the date the RO received the 
moving party's claim to reopen).  In 2007, the moving party 
submitted additional written statements similarly alleging 
error in the August 1977 Board decision.  These statements 
satisfy the regulatory requirements for filing a Motion For 
Revision of a prior Board decision based on CUE.  See 
38 C.F.R. § 20.1404(a) (2009).

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.
38 C.F.R. § 20.1403(a) (2009).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2009).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2009).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2009).

Prior decisions the Court of Appeals for Veterans Claims has 
issued on claims of CUE in a rating decision provide guidance 
for determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).   

Prior to deciding whether the August 15, 1977 decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.
38 C.F.R. § 20.1404(b) (2009).

In a Brief Of The Appellant dated May 2008, a Reply Brief Of 
The Appellant dated September 2008 and a written statement 
dated December 2009, the moving party's representative made 
multiple specific allegations of errors of law in the Board's 
1977 decision.

The representative specifically alleges that the Board failed 
to apply the correct provisions of 38 U.S.C.A. § 1111 (West 
2002) (formerly 38 U.S.C.A. § 311).

Under that statute, a Veteran is presumed to be in sound 
condition when accepted for active service, except for 
defects noted on examination when the Veteran was accepted 
for such service.  The statute further provides that the 
presumption is rebuttable when there is clear and 
unmistakable evidence that the disability both pre-existed 
service and was not aggravated therein. 

In 1961, VA promulgated 38 C.F.R. §§ 3.304 and 3.306 to 
govern the presumptions of sound condition and aggravation 
respectively.

The regulation at 38 C.F.R. § 3.304(b) provided that the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  38 C.F.R. § 3.304(b) (2005).  This is in 
contrast with 38 U.S.C.A. § 1111, which requires that clear 
and unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added); see 38 
U.S.C.A. § 1137 (West 2002) (making 38 U.S.C.A. § 1111 
applicable to peacetime service).

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that the right and left hip conditions 
existed prior to service and that any pre-existing conditions 
were not aggravated by service. 

Changes in the interpretation of a regulation have no 
retroactive applicability.  Jordan v. Nicholson, 401 F.3d 
1296 (Fed. Cir. 2005) (holding that Wagner had no retroactive 
applicability with regard to a claim of CUE based on the old 
vertion of 38 C.F.R. § 3.304(b)).  As the Veteran's 
representative points out, the Federal Circuit has 
subsequently held that unlike decisions interpreting 
regulations, interpretation of a statute is retrospective.  
Patrick v. Nicholson, 242 Fed.Appx 695, 2007 WL 1725465 (C.A. 
Fed. (Kan.)) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1.  The Federal Circuit went on 
to hold that failure to consider both prongs of the 38 
U.S.C.A. § 1111 requirement for rebutting the presumption of 
soundness could serve as the basis for CUE in a decision 
issued prior to Wagner.  Patrick v. Nicholson, slip. op. at 
4.

In the August 1977 decision, the Board found that the 
Veteran's psychiatric disability clearly and unmistakably 
pre-existed service and was not aggravated therein.  The 
Board did not consider the second prong of 38 U.S.C.A. 
§ 1111, namely whether there was clear and unmistakable 
evidence that the disability was not aggravated.  The Board 
thus applied the incorrect law.  That error would only 
constitute CUE, if it was outcome determinative.

In the 1977 decision, the Board considered: (1) the service 
treatment records discussed above (2) statements from the 
Veteran and his aquaintances stating that he had no 
psychiatric disability prior to service (3) a statement from 
H. Cox, M.D., dated in June 1975, reporting that he had not 
treated the Veteran but had reviewed treatment records from 
another physician dated from 1953 to 1964, apparently showing 
that the Veteran was not nervous; (4) the report of an 
October 1976 VA psychiatric examination showing that the 
Veteran reported the onset of his current psychiatric 
symptoms in service and containing no opinion as to when the 
psychiatric disability began or whether it was aggravated in 
service (5) a May 1977 advisory opinion of a VA Chief Medical 
Director opining that the current paranoid schizophrenia was 
in remission during service and that "according to the 
history" the Veteran had hallucinations prior to service; 
the opinion contained no explicit opinion as to whether the 
current disability clearly and unmistakably pre-existed 
service and was not aggravated therein.

A the time of the Board's 1977 decision the only explicit 
opinion in support of a finding of no aggravation was 
provided in the medical board report.  That opinion was not 
explained.  The other evidence of record showed that the 
Veteran entered service with no manifestations of psychiatric 
disability, having just completed high school with no 
reported difficulties.  In service he developed psychotic 
symptoms and was hospitalized for a prolonged period.  The 
hospital records contain no reports of any specific symptoms 
or treatment prior to service.  Earlier records reported only 
pre-service dizziness and an episode of syncope.

The post-service lay statements and report of Dr. Cox are 
against a conclusion that there was no aggravation in 
service.  The VA examination reports no symptomatology prior 
to service and contains no opinion with regard to pre-
existence or aggravation.

The Chief Medical Director opinion suggests that the current 
psychiatric disability pre-existed service and was not 
aggravated, but the suggestion consists of the inaccurate 
report that "the history" showed auditory hallucinations 
prior to service.

While there was evidence that arguably supported a finding 
that there was no aggravation; there was simply no way that a 
reasonable person coule have found clear and unmistakable 
evidence that there was no aggravation.  

Based on the foregoing findings, the Board concludes that the 
August 15, 1977 decision, in which the Board denied service 
connection for an acquired psychiatric disorder, is clearly 
and unmistakably erroneous.  The moving party's motion for 
revision of that decision must therefore be granted.



 ORDER

CUE shown, the motion for revision of an August 15, 1977 
decision, in which the Board denied service connection for an 
acquired psychiatric disorder, is granted. 


 ____________________________________________ 
Mark D. Hindin 	
        Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



